DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.

Allowable Subject Matter
Claims 1, 3-10, 13, 14, 16-18, 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments have clarified that the prior limitation "generating simulation results for at least a portion of an identified gap in the data" is creating drillstring sensor data, rather than simply data regarding the formation or other simulation results. While the art of record and as a whole discloses simulation results for identified gaps in data when that data is for formations, reservoir properties, or other equivalent elements, it does not teach or suggest doing so for drillstring sensor data – the information that the sensor data represents is usually interpolated or otherwise determined directly, rather than indirectly simulating what a drillstring sensor would measure when attempting to determine such properties.  As such, the amendments distinguish over the art as a whole and are allowable.
Regarding 35 USC 101 eligibility, the claims clearly integrate a practical application, namely that of wellbore design and analysis. The claims specifically provide a methodology for determining acceptability of a well design, which provides a practical application in this field. The integration of this practical application renders the claims eligible under the current guidance (2019 PEG).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BIJAN MAPAR/               Primary Examiner, Art Unit 2128